Case: 15-11186      Document: 00513663963         Page: 1    Date Filed: 09/02/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 15-11186                                FILED
                                  Summary Calendar                       September 2, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KENNETH DALE BRUCE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CR-442-1


Before HIGGINBOTHAM, PRADO and HAYNES, Circuit Judges.
PER CURIAM: *
       Kenneth Dale Bruce was convicted of one count of bank robbery and one
count of brandishing a firearm during a crime of violence (COV); the district
court sentenced him to serve 176 months in prison and a two-year term of
supervised release. Now, he argues that the district court should not have
accepted his guilty plea as to the firearms charge, and this conviction should




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11186     Document: 00513663963     Page: 2     Date Filed: 09/02/2016


                                  No. 15-11186

be vacated, because his bank robbery conviction does not qualify as a COV in
light of Johnson v. United States, 135 S. Ct. 2551 (2015).
      The issue whether a district court erred by accepting a guilty plea
presents a factual question that we review under the clear error standard.
United States v. Reasor, 418 F.3d 466, 470 (5th Cir.2005). Clear error occurs
when, after reviewing all of the evidence, we are “left with the definite and firm
conviction that a mistake has been made.” United States v. Cordova-Soto, 804
F.3d 714, 718 (5th Cir. 2015), cert. denied, __ S. Ct. __, 2016 WL 361630 (June
27, 2016). In light of our prior jurisprudence, Bruce has not met this standard.
See Royal v. Tombone, 141 F.3d 596, 601 (5th Cir. 1998) (per curiam).
      AFFIRMED.




                                        2